


EXHIBIT 10.29


SETTLEMENT AGREEMENT


This Settlement Agreement ("Settlement Agreement"), dated for reference purposes
only as of March __, 2010, is made by and between Lincoln PO FBOP Limited
Partnership, a Delaware limited partnership ("Lincoln"), and Hythiam, Inc., a
Delaware corporation ("Hythiam").  Lincoln and Hythiam are referred to herein as
the "Parties".


RECITALS


A.           Under the Lease Agreement dated August 18, 2006 (the "Lease"),
Lincoln leased approximately 4,022 rentable square feet of office space located
at 1700 Montgomery Street, Suite 215, San Francisco, California (the "Premises")
to Hythiam, which premises are described in more particularity in the Lease.


B.           The Term of the Lease commenced on January 8, 2007 and was
scheduled to expire on December 31, 2011.


C.           Under the Lease, Hythiam provided a security deposit in the amount
of Twelve Thousand Sixty-Six Dollars ($12,066.00) (the "Security Deposit").


D.           Hythiam abandoned the Premises.  In or about March 1, 2009, Hythiam
stopped paying rent to Lincoln.


E.           On November 2, 2009, Lincoln filed an action against Hythiam
entitled Lincoln PO FBOP Limited Partnership v. Hythiam, Inc., San Francisco
Superior Court, Case No. CGC 09-494035 (the "Action") in the Superior Court of
California, County of San Francisco (the "Court").


F.           Lincoln contends that, after application of the Security Deposit,
Hythiam owes Lincoln at least Two Hundred Seventy-Eight Thousand Dollars
($278,000.00) (the "Claimed Amount") in rent, damages and attorneys fees and
costs.


AGREEMENT


NOW, THEREFORE, in consideration of the respective promises and covenants of the
parties hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:


1. Definitions.  All capitalized terms not otherwise defined in this Settlement
Agreement shall have their respective meanings set forth in the Lease.


2. Security Deposit.  Upon execution of this Settlement Agreement, Hythiam
agrees that Lincoln may retain the Security Deposit in its entirety and Hythiam
abandons and relinquishes to Lincoln all interest in the Security
Deposit.  Hythiam waives the provisions of California Civil Code Section 1950.7,
and all other provisions of law now in force, that provide that Lincoln may
claim from the Security Deposit only those sums reasonably necessary to remedy
defaults in the payment of rent, to repair damage caused by the tenant, or to
clean the leased premises.


3. Payment.  Hythiam shall pay to Lincoln the additional sum of Two-Hundred
Thousand Dollars ($200,000.00) (the "Settlement Amount").  The Settlement Amount
shall be paid by Hythiam to Lincoln as follows:


(a) Upon Hythiam's execution of this Settlement Agreement, Hythiam shall pay
Lincoln Thirty-Five Thousand Dollars ($35,000.00).




 
1

--------------------------------------------------------------------------------

 


(b) On or before May 31, 2010, Hythiam shall pay Lincoln Twenty-Five Thousand
Dollars ($25,000.00).


(c) On or before August 31, 2010, Hythiam shall pay Lincoln Twenty-Five Thousand
Dollars ($25,000.00).


(d) Hythiam shall pay Lincoln Ten Thousand Dollars ($10,000.00) on the last day
of each month, starting on March 31, 2010,  and continuing  each month
thereafter until the remaining One-Hundred Fifteen Thousand Dollars
($115,000.00) is paid in full.


In the event that the due date for a payment pursuant to this paragraph falls on
a Saturday, Sunday or bank holiday, that payment shall be due and delivered on
the following business day.  Each payment shall be made by wire according to the
wire instructions set forth in Exhibit A or any subsequent wire instructions
provided by Lincoln to Hythiam.


4. Event of Default.  The occurrence of any of the following shall constitute an
event of default by Hythiam ("Event of Default") under the Settlement Agreement:


(a) If Hythiam fails to comply with Paragraph 3 (including, without limitation,
by failing to make a timely payment or by making only a partial payment of the
amount that comes due thereunder);


(b) If Hythiam is or becomes bankrupt or insolvent; or if Hythiam files a
petition under the Bankruptcy Code; or if Hythiam files in any court a petition,
motion or other document for the appointment of a receiver or trustee of all or
a portion of its property;


(c) If an involuntary petition under any chapter of the Bankruptcy Code is filed
against Hythiam;


(d) If Hythiam makes an assignment for the benefit of creditors; or


(e) If Hythiam is adjudicated to be bankrupt.


5. Stipulation for Entry of Judgment.


(a) By executing this Settlement Agreement, Hythiam agrees that submits to the
jurisdiction of the Court for purposes of the Action and the enforcement of any
judgment or order arising therefrom.


(b) Concurrently with the execution of this Settlement Agreement, the Parties
will execute the Stipulation For Entry Of Judgment With Stay Of Entry And
Execution Of Judgment (the "Stipulation") in the form attached hereto as Exhibit
B.  As part of the Stipulation, the Parties agree that, should Hythiam commit an
Event of Default, (i) Hythiam shall be required to pay immediately that portion
of the Claimed Amount that it has not already paid (in addition to any attorney
fees and costs owed under Paragraph 7(f)), and (ii) Lincoln may file the
Stipulation and enter and execute upon the Stipulated Judgment ("Judgment") in
its favor and against Hythiam in the form attached hereto as Exhibit C.


(c) Lincoln agrees that it will not file the Stipulation and seek entry of the
Judgment unless and until Hythiam has committed an Event of Default.  Hythiam
agrees that, should it commit an Event of Default, Lincoln may make an ex parte
application to the Court to file the Stipulation and seek to enter and execute
upon the Judgment.  Lincoln shall give Hythiam notice by giving notice to
Richard Anderson (or the then-acting president of Hythiam), Hythiam, Inc., 11150
Santa Monica Blvd., Suite 1500, Los Angeles, CA 90025, email address:
randerson@hythiam.com , telephone number 310-444-4347, under California Rule of
Court 3.1203.  Hythiam agrees that notice may be given by Lincoln's attorney
directly to Hythiam (as opposed to its attorney).  Lincoln agrees that, if, by
the close of the following business day (e.g., June 2 if notice was given on
June 1, 2010), Hythiam has shown Lincoln in writing that any Event of Default
has been cured, Lincoln will not proceed with an ex parte application for that
particular Event of Default.    Hythiam agrees that to have the Judgment entered
and writ of


 
2

--------------------------------------------------------------------------------

 


execution issued, it shall be sufficient for Lincoln to file this Stipulation
along with a declaration accounting for any and all payments that have been
already been made by Hythiam under the Settlement Agreement and stating the
precise portion of the Claimed Amount that Hythiam has not yet been
paid.  Hythiam hereby waives any and all defenses that it may have to entry of
Judgment other than actual, timely and complete compliance with the obligations
imposed by Paragraph 3.


(d) Within five (5) days after full execution of the Settlement Agreement,
Lincoln will file the Notice of Settlement in substantially the form attached as
Exhibit D.  Within ten (10) business days after Lincoln has received
confirmation that Hythiam has timely paid in full the Settlement Amount to
Lincoln, Lincoln will dismiss the Action with prejudice.


6. Releases.


(a) Release of Lincoln by Hythiam.  Hythiam, on behalf of itself and all of its
past, present and future agents, attorneys, servants, employees, contractors,
successors and assigns (collectively, "Hythiam Releasing Parties"), hereby
fully, forever, irrevocably and unconditionally releases and discharges Lincoln
and all of its past, present and future parents, subsidiaries, affiliated
entities (whether or not incorporated), directors, partners, officers, members,
agents, attorneys, servants, employees, successors and assigns (collectively,
"Lincoln Released Parties") of and from any and all causes of action, suits,
accounts, claims, losses, demands, damages, debts, liabilities, actions, causes
of action, costs and expenses (including, without limitation, reasonable
attorneys' fees) of any kind and nature whatsoever, whether now known or
unknown, known or unknown, anticipated or unanticipated, and howsoever arising
or accruing (collectively, "Claims") that the Hythiam Releasing Parties, or any
of them, ever had, now have, or may have against the Lincoln Released Parties,
or any of them, that relate in any way to or arise from or in connection with
the Lease, the Premises and/or the Action.


(b) Release of Hythiam by Lincoln.  Upon full payment of the Settlement Amount,
Lincoln, on behalf of itself and all of its past, present and future parents,
subsidiaries, affiliated entities (whether or not incorporated), directors,
partners, officers, members, agents, attorneys, servants, employees, successors
and assigns (collectively, "Lincoln Releasing Parties"), hereby fully, forever,
irrevocably and unconditionally releases and discharges Hythiam and all of its
past, present and future attorneys, servants, employees, contractors, successors
and assigns (collectively, "Hythiam Released Parties") of and from any and all
Claims that the Lincoln Releasing Parties, or any of them, ever had, now have,
or may have against the Hythiam Released Parties, or any of them, that relate in
any way to or arise from or in connection with the Lease, the Premises and/or
the Action.


(c) Waiver of California Civil Code Section 1542.  Both Lincoln and Hythiam
acknowledge having been informed by their respective attorneys of, and being
familiar with, the provisions of California Civil Code Section 1542, which
provides as follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.


Lincoln and Hythiam, being aware of Section 1542, each hereby expressly waive
and relinquish all rights and benefits each has or may have thereunder, as well
as under any other statutes or common law principles of similar effect, with
respect to the Claims released hereunder.  Lincoln and Hythiam each acknowledge
that they may hereafter discover facts different from or in addition to those
each now knows or believes to be true with respect to the Claims herein
released, and agree that these releases shall be and remain in effect in all
respects as complete, general and mutual releases as to the matters to be
released, notwithstanding any such different and additional facts.


(d) Limitation on Releases.  Notwithstanding any provision of this Settlement
Agreement to the contrary, including, without limitation, the above provisions
of this Paragraph 6, the releases set forth in Paragraphs 6(a) through 6(c)
shall not release any party to this Settlement Agreement from obligations
imposed pursuant to this Settlement Agreement.




 
3

--------------------------------------------------------------------------------

 


(e) Representation and Warranty.  Lincoln and Hythiam each hereby represent and
warrant to the other that they have not conveyed, assigned or otherwise
transferred to any third party any of the Claims released hereunder.  Should any
Claim released hereunder by the Hythiam Releasing Parties be asserted against
the Lincoln Released Parties by any person or entity claiming an interest in
such Claim, the party against which said Claim is asserted shall be entitled to
be indemnified, defended and held harmless by Hythiam against such
Claim.  Should any Claim released hereunder by the Lincoln Releasing Parties be
asserted against the Hythiam Released Parties by any person or entity claiming
an interest in such Claim, the party against which said Claim is asserted shall
be entitled to be indemnified, defended and held harmless by Lincoln against
such Claim.


7. Miscellaneous.


(a) Representation by Counsel.  Lincoln and Hythiam each represent and
acknowledge that they have been represented by counsel with respect to this
Settlement Agreement.  Lincoln and Hythiam each further represent that they have
read this Settlement Agreement, understand its terms, and freely and voluntarily
assent to all the terms and conditions hereof.


(b) Time of the Essence.  Time is of the essence of each and every obligation
arising under this Settlement Agreement.


(c) Successors and Assigns.  This Settlement Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.


(d) Governing Laws.  This Settlement Agreement shall be construed under and
shall be governed by the laws of the State of California.


(e) Construction and Enforceability.  This Settlement Agreement is the product
of negotiations between the parties and shall not be construed strictly for or
against either party. If any provision of this Settlement Agreement shall be
held to be invalid or unenforceable, it shall be adjusted rather than voided, if
possible, in order to give effect to the intent of the parties, and all other
provisions of this Settlement Agreement shall continue in full force and effect
to the extent permitted by law.


(f) Attorneys' Fees.  In any arbitration, quasi-judicial or administrative
proceedings or any action in any court of competent jurisdiction, brought by
either party to enforce any covenant or any of such party's rights or remedies
under this covenant or any of such party's rights or remedies under this
Settlement Agreement, including any action for declaratory relief, or any action
to collect any payments required under this Settlement Agreement, the prevailing
party shall be entitled to reasonable attorneys' fees (including those fees
incurred to enforce the Settlement Agreement prior to the filing of any action
or proceeding) and all costs, expenses and disbursements in connection with such
action, including the costs of reasonable investigation, preparation and
professional or expert consultation, which sums may be included in any judgment
or decree entered in such action in favor of the prevailing party.


(g) Further Assurances.  Lincoln and Hythiam agree without further consideration
to execute and deliver such other documents and to take such other action as may
be necessary to consummate the purposes of this Settlement Agreement.


(h) Entire Agreement.  This Settlement Agreement and the exhibits attached
hereto set forth the entire understanding of the parties in connection with the
subject matter hereof.  Neither of the parties hereto has made any statement,
representation or warranty in connection with this Settlement Agreement that has
been relied upon by either party hereto, or that has acted as inducement for
either party to enter into this Settlement Agreement.


(i) Counterparts.  This Settlement Agreement may be executed in identical
counterparts, each of which shall constitute an original and all of which shall
constitute one and the same agreement.  Facsimiles and photocopies of signature
pages of the Settlement Agreement shall have the same binding effect as
originals.




 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have executed this Settlement Agreement as of
the date first set forth above.


LANDLORD:


LINCOLN PO FBOP LIMITED PARTNERSHIP,
a Delaware limited partnership


By:
 
Lincoln – FBOP LLC,
         
a Delaware limited liability company,
         
its General Partner
                       
By:
Lincoln Non-Member Manager, Inc.,
           
a Texas corporation,
           
its Non-Member Manager
                       
By:
/s/ JOHN HERR
           
John Herr
           
Executive Vice President
                                 
TENANT:
                       
HYTHIAM, INC.
     
a Delaware corporation
                   
By:
/s/ RICHARD A. ANDERSON
       
Richard A. Anderson
       
President and Chief Operating Officer
     



 
 
5


--------------------------------------------------------------------------------


